  Case 20-04264     Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55        Desc Main
                                Document     Page 1 of 15



                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

In re:                                         )    Chapter 7
                                               )
         ORAL HEALTH AMERICA                   )    Case No. 20-4264
                                               )
                     Debtor.                   )    Honorable Timothy Barnes
                                               )
                                               )    Hearing Date: December 14, 2020
                                                    Hearing Time: 1:00 p.m.

                               NOTICE OF APPLICATION

TO:      SEE ATTACHED SERVICE LIST

       PLEASE TAKE NOTICE that on Monday, December 14, 2020 at 1:00 p.m., we shall
appear before the Honorable Timothy Barnes, or any judge sitting in that judge’s place, and
present the attached Trustee’s Application to Retain Accountants, a copy of which is attached
and served upon you.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by the Zoom platform, use this link: https://www.zoomgov.com. Then enter
the meeting ID and password.

       To appear by telephone, call Zoom at 1-669-254-5252 or 1-646-828- 7666. Then enter
the meeting ID and password.

       Meeting ID and password. The meeting ID for this hearing is 161 329 5276. The
password is 433658. The meeting ID, password, and further information can also be found on
Judge Barnes’ web page on the court’s web site.

       If you object to this motion and want it called on the presentment date above, you
must file a Notice of Objection no later than two (2) business days before that date. If a
Notice of Objection is timely filed, the motion will be called on the presentment date. If no
Notice of Objection is timely filed, the court may grant the motion in advance without a
hearing.
 Case 20-04264      Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55       Desc Main
                                Document     Page 2 of 15



Dated: November 23, 2020                 Respectfully submitted,

                                         RONALD R. PETERSON not individually but as
                                         chapter 7 case trustee for the bankruptcy estate of
                                         ORAL HEALTH AMERICA.


                                         By: /s/ Ronald R. Peterson
                                             Ronald R. Peterson


Ronald R. Peterson (2188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
Telephone 312-840-7812
Facsimile: 312-840-7895
RPeterson@jenner.com
  Case 20-04264      Doc 16    Filed 11/23/20 Entered 11/23/20 13:55:55         Desc Main
                                Document     Page 3 of 15



                              CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on November 23, 2020, Ronald R. Peterson caused
a copy of the Trustee’s Application to Retain Accountants and the related Notice of
Application to be served upon the attached Service List by the Court’s ECF filing system or by
first class U.S. mail, postage prepaid, as indicated.




                                                            /s/ Ronald R. Peterson
                                                               Ronald R. Peterson
 Case 20-04264      Doc 16      Filed 11/23/20 Entered 11/23/20 13:55:55      Desc Main
                                 Document     Page 4 of 15



                                      SERVICE LIST
                                        (20-4264)



By ECF Notification:

      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Peter C. Wolk
      Ronald R Peterson rpeterson@jenner.com,
       rpeterson@ecf.axosfs.com;docketing@jenner.com
      N. Neville Reid nreid@foxswibel.com, bkdocket@foxswibel.com
      Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com


By U.S. Mail:

A.G. Kaffes & Associates LLC                 Arizona Board of Regents, University
1909 Q Street NW, Suite 400                  Cochise Cty. Cooperative Extension
Washington, DC 20009-1050                    1140 N. Colombo Ave.
                                             Sierra Vista, AZ 85635-2390

Arkadin, Inc.                                Better Business Bureau
Attn: Accounts Receivable                    330 N. Wabash Ave., Ste. 3120
P.O. Box 347261                              Chicago, IL 60611-7693
Pittsburgh, PA 15251-4261

Blackbaud, Inc.                              Board of Regents NSHE
P.O. Box 930256                              4505 Maryland Parkway, Box 451055
Atlanta, GA 31193-0256                       Las Vegas, NV 89155-0001

CT Corporation                               Chase Bank
P.O. Box 4349                                10 N. Dearborn St.
Carol Stream, IL 60197-4349                  Chicago, IL 60602-4276

Child Care Exchange                          Children’s Dental Services
Dimensions Educational Research Fdn          636 Broadway St. , NE
7700 A Street                                Minneapolis, MN 55413-2151
Lincoln, NE 68510-4206

Children’s Leadership Council                Collier Health Services Inc.,
1200 18th ST. NW, Suite 400                  BDA Healthcare Network of SWFL
Washington, DC 20036-2527                    3555 Kraft Road, Suite 100
                                             Naples, FL 34105-5039
  Case 20-04264      Doc 16      Filed 11/23/20 Entered 11/23/20 13:55:55       Desc Main
                                  Document     Page 5 of 15



Comcast                                       Crescendo Interactive, Inc.
P.O. Box 3001                                 110 Camino Ruiz
Southeastern, PA 19398-3001                   Camarillo, CA 93012-6700

Cyndi Schu                                    De Lage Landen Financial
5633 N. Prospect Ave.                         Attn: Litigation & Recovery
Chicago, IL 60631-2927                        1111 Old Eagle School Road
                                              Wayne, PA 19087-1453

DiMeo Schneider & Asscociates, LLC            Entara Corporation
Attn: Accounts Receviable                     190 S. LaSalle St., Suite 3800
500 W. Madison St., Suite 1700                Chicago, IL 60603-3432
Chicago, IL 60661-2567

Euclid Managers                               Fox Swibel Levin & Carroll, LLP
234 Spring Lake Drive                         200 W. Madison St., Suite 3000
Itasca, IL 60143-3202                         Chicago, IL 60606-3417

Frost Chicago                                 Future Smiles
830 W. 40th Street                            3074 Arville Street
Chicago, IL 60609-2501                        Las Vegas, NV 89102-7490

Healthy Smiles Mobile Dental Foundation       Illinois Attorney General
4186 West Swift Ave., #108                    100 West Randolph Street
Fresno, CA 93722-6322                         Chicago, IL 60601-3271

Innovative Neworks LLC                        Key Analytics and Consulting, LLC
55 East Jackson Blvd. Ste. 415                P.O. Box 357724
Chicago, IL 60604-4307                        Gainesville, FL 32635-7724

Kids Smiles, Inc.                             KinderSmile Foundation
512 Township Line Road                        10 Broad Street
3 Valley Square Suite 301                     Bloomfield, NJ 07003-2524
Blue Bell, PA 19422-2735

Konica/Minolta                                Patrick S. Layng
DLL Financial Services                        Office of the U.S. Trustee, Region 11
PO Box 41602                                  219 S. Dearborn St., Room 873
Philadelphia, PA 19101-1602                   Chicago, IL 60604-2027

Liz Kelly                                     Lori Gross
3647 N. Bosworth Ave.                         9725 S. Pulaski Rd.
Chicago, IL 60613-3603                        Evergreen Park, IL 60805-2929
  Case 20-04264      Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55        Desc Main
                                 Document     Page 6 of 15



Marketing for Change Co.                     Matthew Warren
117 S. Gadsden Street                        5410 W. Main St.
Tallahassee, FL 32301-1525                   P.O. Box 261
                                             Monee, IL 60449-0261

Metropolitan Area Agency on Aging            Michigan - 180 Property LLC
2365 North McKnight Road                     c/o Marc Realty
Saint Paul, MN 55109-2264                    75 Remittance Drive, Suite 1852
                                             Chicago, IL 60675-1852

Morgan Birge & Associates, Inc.              Oral Health America
119 West Hubbard Street, Suite 4W            2655 Millersport Hwy
Chicago, IL 60654-4526                       PO Box 865
                                             Getzville, NY 14068-0865

Oral Health Forum                            Paramount Technologies, Inc.
P.O. Box 35129                               1374 East West Maples Road
Elmwood Park, IL 60707-0129                  Walled Lake, MI 48390-3765

Pitney Bowes                                 Pitney Bowes Inc.
Global Financial Services LLC                27 Waterview Dr, 3rd Fl
P.O. Box 371887                              Shelton CT 06484-4361
Pittsburgh, PA 15250-7887

Prairie State College, Dental Hygie          Premier Print Group
202 S. Halsted Street                        3104 Farber Drive
Chicago Heights, IL 60411-8226               Champaign, IL 61822-1074

RMHC of Bismarck, ND                         Ready Refresh by Nestle
Care Mobile of North Dakota                  P.O. Box 856680
P.O. Box 7323                                Louisville, KY 40285-6680
Bismarck, ND 58507-7323

N. Neville Reid                              Reliance Standard Life Insurance Co
Fox, Swibel, Levin & Carroll, LLP            P.O. Box 3124
200 W. Madison, Suite 3000                   Southeastern, PA 19398-3124
Chicago, IL 60606-3417

Ronald McDonald House                        Ronald McDonald House
Charities Bay Area                           Charities of Eastern New England
520 Sand Hill Road                           3 Industrial Drive, Unit 6
Palo Alto, CA 94304-2001                     Windham, NH 03087-2014
  Case 20-04264      Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55       Desc Main
                                 Document     Page 7 of 15



Ronald McDonald House                        Ronald McDonald House
Charities of Greater Houston/Galves          Charities of Greater Las Vegas
2525 Robinhood, Suite 1100                   2323 Postosi Street
Houston, TX 77005-2573                       Las Vegas, NV 89146-3344

Ronald McDonald House Charities              Ronald McDonald House of Charities of
110 N. Carpenter St.                         Bismar
Chicago, IL 60607-4106                       Kathy Keiser for RMHC of Bismarck
                                             PO Box 7323
                                             Bismarck, ND 58507-7323

Root & Stem Catering & Events                Scott N. Schreiber
2941 Fairview Park Drive #110                Clark Hill PLC
Falls Church, VA 22042-4526                  130 E. Randolph St., Suite 3900
                                             Chicago, IL 60601-6317

Soldier Field/SMG                            St. Christopher’s Foundation for
1411 Museum Campus Drive Gate 14             Children Community Oral Health Init
Chicago, IL 60605                            1800 JFK Blvd., Suite 1550
                                             Philadelphia, PA 19103-7416

The Hartford                                 The Research Foundation for the State of
P.O. Box 660916                              New York
Dallas, TX 75266-0916                        P.O. Box 9
                                             Albany, NY 12201-0009

Titus Talent Strategies, LLC                 United States Postal Service
P.O. Box 88941                               PO Box 4330
Milwaukee, WI 53288-0942                     Chicago, IL 60680-4300

University Hospitals Cleveland Med           University Hospitals Health System
Rainbow Babies & Childrens Hospital          RB&CH
11100 Euclid Ave., M/S MCCO-5062             11100 Euclid Avenue
Cleveland, OH 44106-1716                     Mailstop MCCO-5062
                                             Cleveland, OH 44106-1716

Vern Broders                                 Veronica Wellons
1434 N. Astor Street                         9041 S. Harvard
Chicago, IL 60610-1615                       Chicago, IL 60620-1455

Wagenmaker & Oberly                          Peter C. Wolk
53 W. Jackson Blvd., Suite 1734              Law Office of Peter C. Wolk
Chicago, IL 60604-3712                       1735 20th Street, NW
                                             Washington, DC 20009
 Case 20-04264     Doc 16   Filed 11/23/20 Entered 11/23/20 13:55:55   Desc Main
                             Document     Page 8 of 15



Worldwide Express                        iWave
29228 Network Place                      28 Hillstrom Avenue
Chicago, IL 60673-1292                   Charlottetown, PE
                                         Canada C1E 2C5

SCADA
1735 20th Street NW
Washington, DC 20009
  Case 20-04264       Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55          Desc Main
                                  Document     Page 9 of 15



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                              )   Chapter 7
                                                    )
         ORAL HEALTH AMERICA                        )   Case No. 20-4264
                                                    )
                       Debtor.                      )   Honorable Timothy Barnes
                                                    )
                                                    )   Hearing Date: December 14, 2020
                                                        Hearing Time: 1:00 p.m.


                       APPLICATION TO RETAIN ACCOUNTANTS

         Ronald R. Peterson, not individually but as Chapter 7 Trustee (the “Trustee”) for the

estate of Oral Health America (the “Debtor”) pursuant to 11 U.S.C. § 327(a) and Fed. R. Bankr.

P. 2014, respectfully requests that the Court enter an Order authorizing him to retain Alan D.

Lasko and the accounting firm of Alan D. Lasko & Associates, P.C. as his accountants. In

support of this Motion, the Trustee relies on the Affidavit of Alan D. Lasko, a copy of which is

attached hereto as Exhibit A, and further states:

                                        JURISDICTION

         1.     The Court has jurisdiction to consider and determine this Application pursuant to

28 U.S.C. § 1334. This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.     The statutory predicates for the relief sought in this Application are sections

327(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 2014(a) of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).
  Case 20-04264          Doc 16   Filed 11/23/20 Entered 11/23/20 13:55:55           Desc Main
                                  Document      Page 10 of 15



                                       INTRODUCTION

       3.      On February 14, 2020 (the “Petition Date”), the Debtor filed a voluntary petition

for relief under Chapter 7 of Title 11 of the United States Code. Thereafter, the Trustee was

appointed.

       4.      During his administration of this estate, the Trustee has sold assets. (See Dkts. 12,

13.) As a result, the estate will be required to file a tax return to close the estate. The Trustee

wishes to retain Alan D. Lasko and the accounting firm of Alan D. Lasko & Associates, P.C. to

act as his accountants for purposes of preparing all necessary tax returns and performing all other

financial and accounting services which may be necessary to properly represent the estate.

                                   REQUEST FOR RELIEF

       5.      By this Application, the Trustee seeks authority to retain Alan D. Lasko and the

accounting firm of Alan D. Lasko & Associates, P.C. to act as his accountants for purposes of

preparing all necessary tax returns and performing all other financial and accounting services

which may be necessary to properly represent the estate.

       6.      Alan D. Lasko will be the partner in charge of this matter. As set forth in

Mr. Lasko’s Affidavit, neither Mr. Lasko nor the firm of Alan D. Lasko & Associates, P.C.

represents any parties or holds any interests which would be adverse to the estate and both are

disinterested persons.

       6.      Based on the foregoing, the Trustee submits that approval of the retention of Mr.

Lasko and Lasko & Associates, P.C. is necessary and appropriate under the circumstances of this

case, and is in the best interest of the bankruptcy estate and creditors. Mr. Lasko and Lasko

& Associates, P.C. will apply to this Court for final approval of all compensation and

reimbursement of expenses incurred in connection with their services provided to the estate.
  Case 20-04264        Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55             Desc Main
                                  Document      Page 11 of 15



       WHEREFORE, the Trustee respectfully requests that the Court enter an Order

authorizing the Trustee to retain Alan D. Lasko and the firm of Alan D. Lasko & Associates,

P.C., to act as his accountants in this case, and granting such other relief as may be just.



Dated: November 23, 2020                       Respectfully submitted,

                                               RONALD R. PETERSON not individually but as
                                               chapter 7 case trustee for the bankruptcy estate of
                                               ORAL HEALTH AMERICA.


                                               By: /s/ Ronald R. Peterson
                                                   Ronald R. Peterson


Ronald R. Peterson (2188473)
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
Telephone 312-840-7812
Facsimile: 312-840-7895
RPeterson@jenner.com
Case 20-04264   Doc 16   Filed 11/23/20 Entered 11/23/20 13:55:55   Desc Main
                         Document      Page 12 of 15



                                EXHIBIT A

                              Lasko Declaration
Case 20-04264       Doc 16    Filed 11/23/20 Entered 11/23/20 13:55:55                Desc Main
                              Document      Page 13 of 15

                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

                                AFFIDAVIT OF ACCOUNTANT

STATE OF ILLINOIS             )
                              ) SS.           Oral Health America
                              )               BK # 20 B 04264
COUNTY OF COOK                )

Alan D. Lasko, being first duly sworn on oath, deposes and states as follows:

1.     He is a Certified Public Accountant licensed by the State of Illinois.
2.     He conducts business under the name of Alan D. Lasko & Associates, P.C., 205 West
       Randolph Street, Suite 1150, Chicago, Illinois 60606.
3.     To the best of his knowledge, neither he nor any associate of his Firm is a creditor of the
       Estate, or has or represents an interest adverse to or has connections with the Debtor, its
       Creditors, or any other party in interest of the Estate, the United States Trustee or any persons
       employed in the office of the United States Trustee.
4.     To the best of his and his Firm's knowledge, applicant is a disinterested person within the
       meaning of 11 U.S.C./101(14).
5.     He has represented the Trustee in connection with other estates in which he has been
       appointed.
6.     He proposes to perform the following accounting services for the Trustee:
       a. Preparation of necessary income tax returns.
       b. Such other matters, as the Trustee deems necessary.
7.     He is experienced in matters of this nature.
8.     He proposes to perform the above-described accounting services at the following table of
       usual and customary rates charged by his Firm, staff accountants and bookkeepers.


FURTHER AFFAINT SAYETH NOT
                                                         ~
                                              Alan D. Lasko

                                                         OFFICIAL SEAL
Subscribed and Sworn to before me this                 CLAUDETIE WILSON
 B~        day of October, 2020.                   NOTARY PUBLIC· STATE OF ILLINOIS
                                                    MY COMMISSION EXPIRES.05/26/24

     qCUl~..£;}-J~
Notary Public
Case 20-04264      Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55           Desc Main
                              Document      Page 14 of 15

              ATTACHMENT TO AFFIDAVIT FOR ORDER APPROVING
              EMPLOYMENT OF ALAND. LASKO & ASSOCIATES, P.C.
                            AS ACCOUNTANTS


The Estate desires to employ Alan D. Lasko & Associates, P.C. as accountants pursuant to Section
327 of the Bankruptcy Code. The professional services to be rendered by Alan D. Lasko &
Associates, P.C. are as follows:

       •   Preparation of necessary income tax returns.
       •   Such other matters as the Trustee deems necessary.

Alan D. Lasko & Associates, P.C. intends to submit a fee petition to the Estate for services
rendered based upon actual hours spent and agreed-upon rates as listed in the enclosed schedule,
plus actual out-of-pocket expenses including ground transportation, telephone and report
reproduction. Alan D. Lasko & Associates, P.C. requests payment of its petition based upon the
foregoing rates, plus reimbursement of actual expenses incurred, such payment to be made
pursuant to interim or final allowances of compensation to be fixed by the Court. Proper
application will be made to the Court in support of said time and payments.




                                                2
Case 20-04264       Doc 16     Filed 11/23/20 Entered 11/23/20 13:55:55      Desc Main
                               Document      Page 15 of 15




The following hourly rates will be in effect for specific personnel:

       Owner                                           $290.00         $320.00

       Tax Manager                                      290.00          320.00

       Accounting Manager/Director                      290.00          320.00

       Tax Supervisor                                   190.00          290.00

       Tax Senior                                       140.00          190.00

       Accounting Supervisor                            190.00          290.00

       Accounting Senior                                140.00          190.00

       Assistants                                         65.00         140.00




                                                  3
